VICKERY, J.:
Epitomized Opinion
Appeal from Cuyahoga Common Pleas. Camp Roosevelt was an organization that had bought under contract ten acres of- land near Perry, Ohio. The company paid $1,500 down and contracted to pay $1,000 a year until $5,000 more was paid. It was apparent before one of the payments was due that the Company would be unable to raise the money and therefore Russell, Geib and Blatz, officers and directors of the Company, paid off the entire balance owed for the property and had title taken in the name of the Trust Co. as trustees. Evidence disclosed that the interests of the Company were not to be jeopardized, that they purchased it for the Company and the property was to be deeded to it when the money was paid. The Company had put in $1,500 and had improved the property by making it fit for a boys’ .summer camp.
Shortly after the money was due from the Company, Russell et al notified the manager of the Camp Co. that unless the entire purchase price was paid at once and also the stock of Russell et al, purchased immediately, they would claim the land themselves. The Company was not able to comply with this demand and Russell et al forcibly put the Company off the property, took it for themselves and rented it to a former manager of the Company. The land had increased in value from $5,000 to $20,-000. This action was brought to have a trust declared in favor of the Camp Company and for an accounting.
The Court of Common Pleas ordered a deed to the Camp Company upon the payment to Russell et al of the amount found due them, and the latter were ordered to turn over the property when paid. This they refused to do. The Court of Appeals in affim-ing the judgment held:
1. It would be rather difficult in the annals of the history of law to find a case where there would be a parallel case, where the trustees more flagrantly violated their trust and sought to c’aim the property for themselves to the entire loss to cestui que trust. These men were officers and directors of the Company. If ever a case called for the intervention of a court of equity W declare a trust, this is a typical1 case, and the accounting of the lower court will also be sustained.